Citation Nr: 1521750	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a rating greater than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1974 and December 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to an increased (compensable) rating for GERD and denied service connection for hypertension.

An August 2010 rating decision increased the evaluation for GERD from noncompensable to 10 percent effective October 14, 2008, the date of the Veteran's increased rating claim.  Because this increased rating does not represent a grant of the maximum benefits allowable, the increased ratings claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Veteran indicated in his August 2010 substantive appeal (VA Form 9) that he wished to testify at a hearing before the Board. However, this request was withdrawn in a May 2013 statement.  Accordingly, the Board may proceed with appellate review.

The issue of entitlement to a rating greater than 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A May 2013 written statement expresses the Veteran's wish to withdraw his appeal of the service connection claim for hypertension, and includes his name and claim number.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with regard to the service connection claim for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2013 written statement expresses the Veteran's wish to withdraw the appeal concerning his service connection claim for hypertension.  The statement includes his name and claim number.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Further, the statement must be received by the Board prior to issuance of a decision on the issue being withdrawn.  Id.  As the Board has not yet issued a decision on this claim, the criteria for withdrawal of an appeal have been met.  See id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been appealed.  See 38 U.S.C.A. § 7105(d).  Consequently, in such an instance, dismissal of the pending appeal is warranted.  Accordingly, the appeal concerning the hypertension claim is dismissed.  Id.


ORDER

The claim of entitlement to service connection for hypertension is dismissed.


REMAND

A new VA examination is necessary in order for the Board to make an informed decision as to the GERD claim.  In this regard, the August 2009 VA examination report states that the Veteran has non-service-connected impaired swallowing of unknown etiology without any further findings or explanations.  The August 2009 VA examination report is not sufficient to help the Board make an informed decision, as the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination is necessary to determine the severity of the Veteran's GERD.  Any recent VA treatment records related to the Veteran's GERD should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the Biloxi and/or Panama City VA treatment facilities, dated since April 2009.

2. After the above records have been obtained to the extent possible, schedule the Veteran for a VA gastrointestinal examination to address the current severity of his GERD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  All manifestations of the Veteran's GERD must be identified.  

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

The examiner must provide a comprehensive report, including complete rationales for all opinions and conclusions reached.

3. Finally, after completing any other development that may be warranted, readjudicate the claim of entitlement to a rating greater than 10 percent for GERD.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


